Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 21, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153649 & (80)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee/                                                                                      Justices
            Cross-Appellant,
  v                                                                SC: 153649
                                                                   COA: 323170
                                                                   Ionia CC: 2012-015535-FH
  MARTI J. SCHRAUBEN,
             Defendant-Appellant/
             Cross-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 26, 2016
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 21, 2016
         p0914
                                                                              Clerk